Geauga App. Nos. 95-G-1920 and 95-G-1923. This cause is pending as a discretionary appeal and a claimed appeal of right from the Court of Appeals for Geauga County. On June 23, 1997, appellant Loreto Development Co., Inc. filed with the Clerk of this court a stipulation to agreed extension of time pursuant to S.Ct.Prac.R. XIV(B)(2)(a), extending the time for filing its merit brief from June 9, 1997, until June 23,1997. On August 4,1997, Loreto Development filed with the Clerk of this court a motion for extension of time to file its reply brief. Whereas S.Ct.Prac.R. XIV(B)(2Xb) does not provide for the filing of a request for extension of time after an agreed extension of time has been obtained and filed,
IT IS ORDERED by the court, sua sponte, that appellant’s motion for extension of time be, and hereby is, stricken.